11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

Zachary Isacc Winegeart,                     * From the 91st District Court
                                               of Eastland County,
                                               Trial Court No. 22505.

Vs. No. 11-19-00299-CR                       * March 19, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Stretcher, J.,
                                               Wright, S.C.J., sitting by assignment,
                                               and Judge Trotter, sitting by
                                               assignment)
                                               (Bailey, C.J., and Willson, J.,
                                               not participating)

     This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to delete the court costs of
$705.98. We also delete the fine of $2,000 and the assessment of attorney’s
fees in the amount of $400 from the bill of cost. As modified, we affirm the
judgment of the trial court.